Citation Nr: 1538982	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The appellant had active service from May 12, 1969, to June 4, 1969.

This case comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2011, the appellant testified at a Board hearing by videoconference.  In September 2014, the Board remanded the case for further development.  


REMAND

In the prior remand, the Board requested that the AOJ obtain any outstanding VA treatment records and afford the appellant a VA examination to obtain opinions on whether a pre-existing clubfoot underwent a permanent increase in severity during service, whether any increase in severity was the result of the natural progress of the disorder, and whether or not clear and unmistakable evidence shows that the right ankle disability was not aggravated during service.  The examiner was asked to consider the appellant's lay statements regarding in-service injury and symptoms since service, and the July 2009 letter from a private podiatrist indicating that the pre-existing clubfoot disorder may have been aggravated by an in-service ankle injury.  The AOJ obtained additional VA treatment records and provided the appellant an examination in August 2014.

While the Board appreciates the examiner's opinions, the Board finds that they are incomplete.  The examiner did not adequately address the questions of whether the appellant's pre-existing clubfoot underwent a permanent increase in severity during service or whether any increase in severity was the result of the natural progress of the disorder.  In providing an opinion on whether or not clear and unmistakable evidence showed that the right ankle disability was not aggravated during service, while the examiner noted the appellant's history of twisting the right ankle in service, the examiner's rationale was simply that there were no records of in-service injuries or exacerbations.  In the prior remand, the Board observed that while the service medical records do not show that the appellant sprained his right ankle, they do show complaints of right ankle pain on May 16, 1969, four days after entering service, for which he was referred for further evaluation.  It is unclear whether the examiner considered that service medical record or the appellant's lay statements regarding in-service injury.  It also does not appear that the examiner considered the private podiatrist's July 2009 letter.  Thus, the AOJ should return the appellant's claims file to the examiner to obtain an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Return the appellant's claims file to the examiner who conducted the August 2014 VA examination to obtain an addendum.  The examiner should consider the appellant's service medical records, particularly the May 16, 1969, record showing complaints of right ankle pain for which he was referred for further evaluation.  The examiner should consider the appellant's lay statements regarding in-service injury and symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should consider the July 2009 private podiatrist's letter indicating that the appellant's pre-existing clubfoot disorder may have been aggravated by an in-service ankle injury.  The examiner should provide a rationale for all opinions.  Specifically, the examiner should address the following.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's pre-existing clubfoot underwent a permanent increase in severity during service.  

(b)  If the appellant's pre-existing clubfoot underwent a permanent increase in severity during service, the examiner should state whether the increase in severity was more likely (greater than 50 percent probability) the result of the natural progress of the disorder.  

(c)  If a permanent increase in severity was shown during service, the examiner should state whether or not clear and unmistakable evidence shows that the right ankle disability was not aggravated (permanently increased in severity beyond the natural progress of the disorder) during service.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

